Citation Nr: 1715373	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  10-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for nephrolithiasis and hypercalcinuria.

2.  Entitlement to a rating in excess of 20 percent for right knee disability.

3.  Entitlement to a rating in excess of 10 percent for low back disability.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to October 1995.

This case came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an August 2014 decision, the Board restored a 20 percent rating for right knee disability and remanded the remaining issues, including the raised issue of entitlement to a total disability rating based on individual unemployability (TDIU), for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the remand portion of the August 2014 decision, the Board requested that the AOJ attempt to obtain any updated medical records, schedule the Veteran for examinations to determine the severity of his disabilities, and readjudicate the claims, including adjudication of the raised claim for a TDIU.  

In a July 2015 letter, the AOJ notified the Veteran that an examination has been requested for his claim and asked the Veteran to complete an authorization form for each healthcare provider that has treated him for his disabilities, or to submit the medical records himself.  In a September 2015 letter, the Veteran stated that he has essentially given up on going to the doctor as all the doctor can do is give some advice and pain medication.  The Veteran also provided an authorization form for Branch Medical Center Iwakuni along with some medical records.  

In a February 2016 letter, the AOJ stated that the Veteran's July 2015 letter indicated that he is not interested in going to doctors any longer and asked if he is refusing the examination and requesting that his appeal be decided on the evidence of record.  Having received no reply, the AOJ denied the issues on appeal in a May 2016 supplemental statement of the case, noting that the Veteran refused to report for the requested examination.  In reply later that month, the Veteran stated that his July 2015 letter may have been misunderstood.  With respect to the statement that he refused to report to an examination, he stated that he is not so adamant that he will not do something that will help him earn the disability that he deserves.  He also expressed his belief that it was an option and that if he chose not to get another examination, then his appeal would be decided based on the existing evidence of record.  He further stated that he did not receive the February 2016 letter.  

After review, the Board does not construe the Veteran's statements in his July 2015 letter as indicating that he does not want to report to a scheduled examination, as his statements refer to seeking treatment.  While the Veteran has not requested a new examination, he may be under the impression that he missed his only opportunity.  With respect to his statement that he did not receive the AOJ's February 2016 letter, the Board observes that he lives in Japan, the Board's August 2014 decision that was similarly addressed had been initially returned, and that he has been actively participating in his appeal, replying to both the AOJ's July 2015 letter and the May 2016 supplemental statement of the case.  Moreover, he has not been advised of the consequences of failing to report for a scheduled examination.  In light of the above, the AOJ should attempt to schedule the Veteran for an examination, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran is advised to appear and participate in any scheduled examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2016).

The Board also notes that there are outstanding medical records pertinent to the appeal.  In May 2016, the Veteran submitted an authorization form for Branch Medical Center Iwakuni of the United States Naval Hospital in Yokosuka, Japan, for records dating from July 2010 to June 2013, April 2014 to August 2015, and February 2016 to May 2016.  In a letter received in June 2016, the Veteran stated that underwent a physical examination in May 2016, after the last date noted on his authorization form.  While the record shows that the AOJ attempted to request records from Branch Medical Center, the requests were unsuccessful and the AOJ was advised to request the records via the traditional process.  Thus, the AOJ should attempt to obtain these records via the "traditional process."  As the claims file already contains records from July 2010 to August 2015, the AOJ only needs to request records since February 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's records from Branch Medical Center Iwakuni since February 2016 via the "traditional process."  If the meaning of "traditional process" is not clear to the AOJ, the AOJ should contact the Branch Medical Center for clarification.  If the Veteran's authorization form has expired, advise the Veteran of the need for a new authorization form and then request the records.  

2.  Then, schedule the Veteran for an examination to determine the severity of his left ear hearing loss.  The examiner should review the claims file and note that review in the report.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should provide an opinion on the impact of the left ear hearing loss on the Veteran's ability to work.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for an examination to determine the severity of his nephrolithiasis and hypercalcinuria.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  All pertinent pathology associated with nephrolithiasis and hypercalcinuria should be noted.  The examiner should provide an opinion on the impact of the nephrolithiasis and hypercalcinuria on the Veteran's ability to work.  A rationale for all opinions should be provided.

4.  Schedule the Veteran for an examination to determine the severity of his low back and right knee disabilities.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  The examiner should ensure that all indicated tests and studies are conducted, to include tests of range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint. The examiner should state whether there is any additional loss of motion during flare-ups or due to fatigability, incoordination, painful motion, excess motion, weakened motion, or other factors.  All pertinent pathology associated with the low back and right knee disabilities should be noted.  If any knee instability is found, the examiner should indicate whether it is slight, moderate, or severe.  The examiner should provide an opinion on the impact of the low back and right knee disabilities on the Veteran's ability to work.  A rationale for all opinions should be provided.  

The examiner should also provide an opinion on the impact of all of the Veteran's service-connected disabilities (nephrolithiasis with hypercalcinuria, lumbar spine disability, left knee disability, right knee disability, and left ear hearing loss) on his ability to obtain or maintain substantially gainful employment.  A rationale for this opinion also should be provided.  

5.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

